Citation Nr: 1738477	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-11 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a disability manifested by dizziness, to include secondary to chronic fatigue syndrome.

2. Entitlement to service connection for chronic fatigue syndrome, to include secondary to hypothyroidism.

3. Entitlement to service connection for nontoxic adenoma of the thyroid with hypothyroidism.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to February 1983, from May 1986 to April 1993, and from February 2004 to June 2005.  She also served in the Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2008 and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.
 
A July 2014 Board videoconference hearing was held before the undersigned, and unfortunately, a reliable transcript could not be obtained due to technical difficulty. The Veteran did not respond to August 2014 correspondence offering her another hearing, nor has she subsequently indicated a desire for a new hearing. 

In March 2015 the Board remanded the issues of entitlement to service connection for chronic fatigue syndrome and for a disability manifested by dizziness, as inextricably intertwined with the issue of entitlement to service connection for hypothyroidism. The Veteran was denied entitlement to service connection for nontoxic adenoma of the thyroid with hypothyroidism in an August 2016 rating decision. The case has now been returned to the Board for further appellate action. 

The record raises the issue of entitlement to an increased evaluation for migraine headaches.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The issues of entitlement to service connection for chronic fatigue syndrome, to include as secondary to hypothyroidism and for nontoxic adenoma of the thyroid with hypothyroidism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the issue of entitlement to service connection for a disability manifested by dizziness.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by her authorized representative. Id. 

In the present case, in May 2017 the appellant requested to withdraw her appeal to the issue of entitlement to service connection for a disability manifested by dizziness. Given that request there remain no allegations of errors of fact or law for appellate consideration with regard to that issue. Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.

ORDER

The appeal to the claim of entitlement to entitlement to service connection for a disability manifested by dizziness is dismissed.


REMAND

Nontoxic adenoma of the thyroid with hypothyroidism

In May 2017, the Veteran submitted a timely notice of disagreement with the denial of service connection for nontoxic adenoma of the thyroid with hypothyroidism, and elected the Decision Review Officer (DRO) review process. A statement of the case has not yet been issued addressing these issues. Thus, remand is necessary to correct this procedural deficiency. Manlincon v. West, 12 Vet. App. 238 (1999). Since DRO review was requested, such should occur first. See 38 C.F.R. § 3.2600 (2016).

Chronic fatigue syndrome

The issue of entitlement to service connection for chronic fatigue syndrome remains inextricably intertwined with the issue of entitlement to service connection for hypothyroidism.  Issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Here, the Veteran has submitted a notice of disagreement with the denial of entitlement to service connection for nontoxic adenoma of the thyroid with hypothyroidism, and Decision Review Officer review of that issue remains pending. As adjudication of the issue of entitlement to service connection for hypothyroidism may impact the issue of entitlement to service connection for chronic fatigue syndrome, the latter issue must be remanded pending adjudication of the former.

Accordingly, the case is REMANDED for the following action:

1. Refer the file for DRO review of the issues of entitlement to service connection for nontoxic adenoma of the thyroid with hypothyroidism. If the decision is less than a full grant of the benefit sought, furnish the Veteran with a statement of the case concerning those issues.  The appellant is advised that the Board will not exercise jurisdiction over this claim in the absence of a timely perfected appeal.

2. Thereafter, if no additional development is in order, to include if no further examination is in order to address the etiology of any claimed disorder in appellate status, then adjudicate the claims of entitlement to service connection for chronic fatigue syndrome secondary to hypothyroidism.  If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


